internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-112103-11 ----------------------------------------------------------------------- ---------------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------- ------------------------------------------- ------------- ----------------------------------------- ---------------- ---------- ------------------ legend ------------------------------------------ ------------------------- taxpayer parent ----------------------------------------------------------- regulatory body year year a b c d e f g h i ------------------------------------------------- ------- ------- -- ----- --- ----- --------- --- -- --- ---- tam-112103-11 --- ---------------------------------------------- ------------------------------------------- ---------------------------------------- ---------------------------------------- ---------------------- j meter meter model a model b computer issue for purposes of sec_168 of the internal_revenue_code are meter a smart_electric_meter and associated equipment placed_in_service by taxpayer after date classified as qualified smart electric meters under sec_168 or are meter and associated equipment placed_in_service by taxpayer during the year at issue classified as qualified_technological_equipment under sec_168 or in asset class information systems of revproc_87_56 1987_2_cb_674 as clarified and modified by revproc_88_22 c b conclusion for purposes of sec_168 meter and associated equipment placed_in_service by taxpayer during the year at issue are classified in asset class dollar_figure of revproc_87_56 and therefore have a class_life of years accordingly meter and associated equipment placed_in_service by taxpayer after date are not qualified smart electric meters under sec_168 facts taxpayer is the subsidiary of parent and operates as a utility company subject_to regulation by the regulatory body for decades taxpayer has used standard electromechanical meters to measure customers’ electrical usage this longstanding technology uses a small motor to spin a disc which is connected to gears and a set of dials that record cumulative kilowatt- hours kwh of power that have passed through the meter historically each meter was visited regularly typically at monthly intervals by a person who would read the meter and write down in a book the cumulative number of kwh of power shown on the meter the date and location that data was then passed to taxpayer’s central billing office at the central billing office taxpayer’s personnel would input the data into the mainframe computer which would calculate the customer’s electric usage in kwh since the last reading by subtracting the current reading from the prior reading multiply the kwh usage times a rate tariff to arrive at the amount owed by the customer for the current period usage and prepare a bill that would be mailed to the customer tam-112103-11 in year the data collection system was improved when taxpayer began using portable handheld data log devices that its meter readers used to manually record the monthly readings from the standard meters at the end of each day the meter readings recorded on these devices were electronically transferred directly to the central office computers - saving time and labor and minimizing errors these devices also were used to record detailed information regarding customer accounts for each route in support of the next day’s meter reading activity in year taxpayer proposed the system-wide installation of a new set of electromechanical meters equipped with an optical scanner and a communication device using these meters taxpayer proposed to eliminate manual meter reads saving costs and reducing billing errors taxpayer also envisioned operational cost savings through the ability to better locate outages because the meters were designed to be pinged to determine whether the meter was receiving power pinging involves the sending of a signal to a specific electronic address which is designed to elicit a response if the meter is then operable ie receiving electricity these meters known as meter utilized taxpayer’s power lines to carry the meter data signal back to substations where it was gathered and transmitted automatically to taxpayer’s central computers the optical scanner and communication device on meter also gave taxpayer the capability to implement time of use tou pricing the optical scanning device was designed to read the mechanical rotations of a disc within the meter every hour and to send a signal of such usage to taxpayer’s central office every a hours with its central billing computers and data systems taxpayer could then take the hourly usage data received from the meters and calculate customer bills using tou rates while taxpayer was in the process of installing meter the technology and capability of meters evolved because of the technological advances and the significantly enhanced capability of this new meter technology taxpayer decided that it would no longer continue to replace existing meters with meter instead taxpayer sought and received permission from the regulatory body to begin installation of the new technologically advanced meters known as meter meter and meter are both approximately the same size and consist of a round dome clear glass cover on a round base which has four metal prongs at the bottom that insert into slots in the meter socket when the meter is inserted into the socket a circuit is completed with half the prongs connecting to a receptacle on the utility side of the meter and the other prongs connecting to a receptacle on the customer’s side of the meter allowing electricity to flow from the power source on the utility’s side of the meter into the customer’s electric system both meter and meter are electrically activated and readily removable tam-112103-11 meter is a variation of an electromechanical induction meter that operates by counting the revolutions of an aluminum disc that is made to rotate by electrical fields at a speed proportional to the energy usage the aluminum disc is supported by a spindle that has a worm gear that drives an analog register the register is a series of dials that record the amount of electric energy used and can be viewed through the glass dome meter also has an optical scanning device that reads the rotation of the aluminum disc by observing a line on the disc each time it makes a rotation the observation of disc revolutions is sent back to the utility over the electric lines and is used to measure the electric energy usage the internal components of meter differ from those of meter meter measures electric energy usage using a solid state sensor and microprocessor which then displays electric usage on a digital liquid crystal display screen rather than through a direct mechanical measurement of energy usage that is registered on an analog dial taxpayer has installed two models of meter model a and model b both models can be programmed from a practical standpoint these two models have essentially the same metrology components and perform essentially the same functions inside the case of meter are various components that are designed to accomplish the following four functions metrology which senses and measures electric current converts that measurement to a signal that goes to a register that records the measurement and displays the accumulated amount of electricity used the metrology portion of meter consists of two major components - a base and electronic module the base includes a precision current transformer that senses the current the transformer reduces the current amperage and voltage to two sensors which provide separate analog signals of voltage and amperage the electronic module has the metering circuitry including a microcontroller which enables energy accumulation and contains calibration information the meter chips contained on the electronic module convert analog signals of current and voltage from the sensors into a digital form the microcontroller calculates accumulated energy volts multiplied by amps over time and maintains the energy consumption for display it uses non-volatile memory to store the metering data including energy used voltage and amperage the non-volatile memory does not require a battery to maintain information when power is unavailable the model a of meter contains memory of b bytes and model b of meter contains memory of c bytes an advanced metering initiative ami communications module that provides two- way wireless signal at a radio frequency of d megahertz the ami communications module of meter also is referred to as the local area networking lan part of the tam-112103-11 meter it is electronic circuitry located on the network interface card nic within meter which is capable of using internet protocols addressing taxpayer uses this component to receive frequent usage readings every few minutes from the metrology parts of the meter and to send that data automatically to a data gathering system that leads to taxpayer’s central database the ami also has the capability in conjunction with the meter to control the disconnect switch the nic is integrated with the meter at the factory using through-pin and serial port connections the nic includes an e processor with a speed of f mhz and contains a mb of flash storage capacity and g mb of random access memory ram which is roughly comparable in terms of processing and storage capacity to early desktop computers such as a computer which had a h mhz processor and similar amounts of storage the components of the nic have the potential to perform some calculations that are now done on central office mainframe computers for example the nic is capable of multiplying electrical usage by the tariff rate to calculate the customer’s bill a home area network han module to communicate from the meter to the customer’s display or computer it uses a separate radio circuit at i gigahertz frequency the han was not functioning during the year at issue however the han is designed to be used by customers to access their account online or view their electricity usage data on a digital display or monitor rather than waiting for a monthly bill a disconnect switch that can be programmed or directed by taxpayer’s credit collection and billing department to interrupt initiate or restore electric service by remote activation by the ami communication module the disconnect switch also can be programmed by the ami communication module to perform a power-limiting function that is to shut off the service temporarily if the power usage through the meter exceeds a certain flow rate amperage while meter had the capability to operate the disconnect switch during the year at issue the disconnect switch was not functioning then because it had not been programmed to do so these functions cannot be used and are not accessible for general computing uses in the same way as a personal computer there is no connection jack usb or other port input keypad computer display monitor or physical connection with an external monitor however taxpayer can program meter remotely through the wireless connectivity and internet protocols this same wireless connectivity and internet protocol could potentially be used to give meter the capability to send information to display monitors at the customers’ locations or taxpayer’s offices where the information could be viewed this potential function was not used during the year at issue tam-112103-11 while the above functions are integrated should the ami communications module han module and or disconnect switch functions fail meter would continue to measure the electrical current and store usage information in the memory register meter does not have an independent power source battery so that if power is unavailable the meter cannot function however stored information is not lost in the absence of power meter records and stores usage data in hourly increments for j days meter is designed to continue to perform various functions eg lan communications even though the disconnect switch is engaged and no power is flowing to the customer as previously mentioned taxpayer uses the lan part of meter to receive frequent usage readings from the metrology parts of the meter and to send that data automatically to a data gathering system that leads to taxpayer’s central database the equipment necessary for the automated relay of data between meter and taxpayer’s central database consists of wireless receiving and relay devices that is ebridges relays and access points hereinafter this equipment is referred collectively to as the associated equipment every one of these devices has embedded in it a microprocessor which is the same one used in meter the associated equipment gathers data from many customers and feeds it to a specialized meter data management mdm centralized computer system upon receiving the raw data from the meter system the mdm checks for errors and then processes and translates the raw data into a form compatible with taxpayer’s existing customer care and billing central database the other functions of the mdm include the monitoring of the system for meter failures and power outages the mdm and customer care and billing central database are not dependent upon the type of meter used meter performs additional functions than meter the lan part of meter and its associated equipment is designed to provide real-time usage data and other real-time information on a two-way basis between meter and taxpayer’s central billing office meter also is designed through the han module to communicate information and other data to taxpayer’s customers finally meter also is programmable so that it can be adapted to other information uses as conditions warrant these capabilities will permit both taxpayer and the customer to regulate electric usage by integrating customer billing and rate design with new dynamic rate structures and demand response programs meter like meter can be read remotely to enable more frequent meter reads needed to implement tou rates meter however has enhanced capacity because it can communicate in real time rather than in hourly intervals in addition meter has the capability to read and record bi-directional power flows when a customer receives power and provides power at different times rather than simply measuring the net of the power flows over a meter reading time segment eg over a segment that consists of several hours meter then subtracts any customer-supplied power from taxpayer- tam-112103-11 supplied power thereby converting the bi-directional metering data to net metering data this capability is available through use of the computerized memory register the bi- directional metering data also includes detailed time-of-day data that will allow tou pricing law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a taxpayer's trade_or_business the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the class_life_asset_depreciation_range_system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 under sec_1_167_a_-11 property is classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer's activity revproc_87_56 sets forth the class lives of property subject_to depreciation under sec_168 this revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through would be classified in the asset group see 111_tc_105 tam-112103-11 asset class information systems of revproc_87_56 includes computers and their peripheral equipment used in administering normal business transactions and the maintenance of business records their retrieval and analysis assets included in this asset class have a 6-year class_life asset class dollar_figure defines information systems as computers a computer is a programmable electronically activated device capable of accepting information applying prescribed processes to the information and supplying the results of these processes with or without human intervention it usually consists of a central processing unit containing extensive storage logic arithmetic and control capabilities adding machines electronic desk calculators etc and other equipment described in asset class dollar_figure are excluded from this category peripheral equipment consists of the auxiliary machines which are designed to be placed under control of the central processing unit nonlimiting examples are card readers card punches magnetic feed tapes high speed printers optical character readers teleprinters terminals tape drives disc drives disc files disc packs visual image projector tubes card sorters plotters and collators peripheral equipment may be used on-line or off-line asset class dollar_figure does not include equipment that is an integral part of other capital equipment that is included in other classes of economic activity ie computers used primarily for process or production control switching channeling and automating distributive trades and services such as point of sale computer systems asset class dollar_figure also does not include equipment of a kind used primarily for amusement or entertainment of the user asset cla sec_49 electric utility transmission and distribution plant of revproc_87_56 includes assets used in the transmission and distribution of electricity for sale and related land improvements assets included in this asset class have a 30-year class_life several appellate decisions discuss the primary use standard for asset classification under sec_1_167_a_-11 see eg 354_f3d_786 8th cir courts have concluded that the actual purpose and function of an asset determines its asset class a use-driven functional standard rather than the terminology used to describe an asset by its owners or others the tax_court in 135_tc_176 concluded that street light assets are not assets used in the distribution of electricity and thus not included in asset class dollar_figure of revproc_87_56 in reaching its conclusion the court looked at the definition of the word distribution as well as the primary use of the street light assets the parties stipulated that distribution meant the delivery of electric energy to customers and the final utility step in the provision of electric service to customers the court found this definition to be consistent with a standard definition of tam-112103-11 distribution t c pincite the court also stated that the distribution of electricity seems to us to be the process by which electricity the commodity gets to final consumers id the court found that street light assets could be disconnected from the distribution system without effecting electrical distribution to customers and they are distinct from distribution assets because they have a different purpose and function on this last point the court found that distribution assets get final consumers electricity service drops are the final part of the distribution of electricity to final consumers and street light assets are not part of the service to get electricity to final consumers sec_306 of division b of the economic stabilization act of pub_l_no 122_stat_3765 amended sec_168 by adding sec_168 and sec_168 both sections are effective for property placed_in_service after date sec_168 provides that the term 10-year_property includes any qualified_smart_electric_meter sec_168 defines the term qualified_smart_electric_meter as meaning any smart_electric_meter that i is placed_in_service by a taxpayer who is a supplier of electric energy or a provider of electric energy services and ii does not have a class_life determined without regard to sec_168 of less than years for purposes of sec_168 sec_168 defines the term smart_electric_meter as meaning any time-based meter and related communication equipment that is capable of being used by the taxpayer as part of a system that i measures and records electricity usage data on a time-differentiated basis in at least separate time segments per day ii provides for the exchange of information between supplier or provider and the customer’s electric meter in support of time-based rates or other forms of demand response iii provides data to such supplier or provider so that the supplier or provider can provide energy usage information to customers electronically and iv provides net metering sec_168 provides that any qualified_technological_equipment is 5-year_property sec_168 and b i define the term qualified_technological_equipment as meaning in relevant part any computer or any related_peripheral_equipment sec_168 defines computer as meaning a programmable electronically activated device that i is capable of accepting information applying prescribed processes to the information and supplying the results of these processes with or without human intervention and ii consists of a central processing unit containing extensive storage logic arithmetic and control capabilities sec_168 defines related_peripheral_equipment as meaning any auxiliary machine whether on-line or off-line that is designed to be placed under the control of the central processing unit of a computer tam-112103-11 however sec_168 provides that the term computer_or_peripheral_equipment shall not include in relevant part any equipment that is an integral part of other_property that is not a computer the tax_court in broz v commissioner t c no date concluded that cell site equipment containing computerized parts except for the switch is not a computer under sec_168 in reaching its conclusion the court determined that the key component of the base station and other cell site equipment was the radio the court found that the radio itself did not employ computer processing and did not contain a central processing unit containing extensive storage the court also found compelling that even though the base station contained some of the same software as the switch which is classified as a computer the base station did not have the computer system or storage capacity to keep billing records further the court stated that the radio technology has functioned for many years without the use of computerized parts suggesting that those parts are only ancillary in this case the director and taxpayer agree that meter is a smart_electric_meter under sec_168 a smart_electric_meter placed_in_service after date is not a qualified_smart_electric_meter under sec_168 if the meter has a class_life of less than years thus at issue in this technical_advice_memorandum is whether meter is classified in asset class dollar_figure of revproc_87_56 or is qualified_technological_equipment under sec_168 information systems meter like meter and taxpayer’s electromechanical meters is used in the distribution of electricity for sale to final consumers meter is the device that allows electricity to flow from taxpayer to its customers and that measures such electricity without these functions taxpayer would be unable to distribute and sell its electricity accordingly meter and meter and taxpayer’s electromechanical meters are included in the activity category of asset class dollar_figure of revproc_87_56 however if an asset is included in both an asset category and an activity category the asset is classified in the asset category unless it is specifically excluded from the asset category or specifically included in the activity category see norwest revrul_2003_81 2003_2_cb_126 accordingly if meter also is included in the asset category of asset class dollar_figure of revproc_87_56 then meter is classified in asset class an asset is included in asset class dollar_figure if the asset i is a computer_or_peripheral_equipment and ii is used in administering normal business transactions and the maintenance of business records their retrieval and analysis tam-112103-11 we first consider whether meter is used in administering normal business transactions and the maintenance of business records their retrieval and analysis during the year at issue meter recorded the sale of electricity the product to taxpayer’s customers stored this information for j days and sent the information automatically to taxpayer’s data gathering system that leads to taxpayer’s customer care and billing central database meter also protects taxpayer from the loss of revenue generated by the sale of electricity meter is tamper-resistant thereby preventing some common methods of electricity theft based on these uses of meter during the year at issue we conclude that meter is used in administering normal business transactions and the maintenance of business records their retrieval and analysis during the year at issue next we consider whether meter is a computer_or_peripheral_equipment as defined in asset class dollar_figure of revproc_87_56 meter is a computer as defined in asset class dollar_figure of revproc_87_56 first it is a programmable electronically activated device taxpayer can program meter remotely through the wireless connectivity and internet protocols taxpayer’s credit collection and billing department can program the disconnect switch contained in meter to interrupt initiate or restore electric service the disconnect switch also can be programmed by the ami communication module to perform a power-limiting function ie shutting off electric service temporarily if the power usage through the meter exceeds a certain amperage meter also can be programmed to detect energy tampering or service quality issues and to notify the central billing system when these events occur furthermore taxpayer can use the remote programming feature to enhance performance and features of meter eg enhancing the security of meter and upgrading software programs second meter is capable of accepting information applying prescribed processes to the information and supplying the results of these processes with or without human intervention for example when customer-source power is supplied to the electric grid meter does not immediately perform net metering instead meter is capable of providing bi-directional metering in this case meter separately measures taxpayer- supplied power and customer-supplied power and then subtracts any customer- supplied power from taxpayer-supplied power thereby converting the bi-directional metering data to net metering data the bi-directional metering data also includes detailed time-of-day data that will allow tou pricing meter also has the capability to multiply electricity usage by the tariff rate to calculate the customer’s bill which is now done on taxpayer’s central office mainframe computers and through the han module has the capability to send this information to display monitors at the customers’ locations for viewing while these functions were not used by taxpayer during the year at issue the plain language of asset class dollar_figure focuses on the device’s capability rather than the device’s actual use during the year meter also is capable of sending and was used during the year at issue to send usage data through meter 2’s lan and tam-112103-11 the associated equipment to the taxpayer’s centralized database where the data is further processed checked and translated finally meter contains a central processing unit with extensive storage logic arithmetic and control capabilities in evaluating this requirement the director and taxpayer had differing views taxpayer argues that this determination should be based on what was considered extensive storage in when the definition of computer in the predecessor of sec_168 ie former sec_168 was enacted the director argues that the determination should be based on what is considered extensive storage currently given the ever-changing and increasing processing and storage capacities of computers we do not agree with either position using taxpayer’s position will render the term extensive meaningless in asset class using the director’s position could potentially cause a device that was considered to have extensive storage logic arithmetic and control capabilities in its placed-in-service year not to have such storage logic arithmetic and control capabilities in a subsequent year during its recovery_period instead we believe that the determination should be based on what is considered to be extensive storage logic arithmetic and control capabilities in the placed-in-service year of the device that are needed for the device to perform its actual and potential functions based on the information provided to us to date we believe that meter has a central processing unit containing extensive storage logic arithmetic and control capabilities that enables meter to perform its functions actually used during the year at issue and its potential functions while meter 2’s processing and storage capacity is comparable to early desktop computers we believe that meter 2’s processing and storage capacity is sufficiently extensive to perform its actual and potential functions the exceptions in asset class dollar_figure of revproc_87_56 do not apply to meter specifically meter is not used primarily for process or production control switching channeling and automating distributive trades and services such as point of sale computer systems while the disconnect switch of meter can be programmed by the ami communication module to perform a power-limiting function ie shutting off electric service temporarily if the power usage through the meter exceeds a certain amperage and meter can be programmed to detect energy tampering or service quality issues eg pinpoint power outages these process or production control uses are not the primary uses of meter arguably meter is similar to a point of sale computer system for insight into this question it is necessary to examine the modifications made by revproc_80_15 1980_1_cb_618 to the asset classes in revproc_77_10 1977_1_cb_548 revproc_80_15 added the following new asset classes to rev_proc distributive trades and services and distributive trades and services-billboard service station buildings and petroleum marketing land improvements these new tam-112103-11 asset classes include the assets that were included in asset classes and dollar_figure of revproc_77_10 which were deleted by revproc_80_15 revproc_80_15 also clarified asset class dollar_figure of revproc_77_10 by providing that asset class dollar_figure does not include computers used primarily for automating distributive trades and services such as point of sale computer systems revproc_80_15 was effective for assets placed_in_service in taxable years ending on or after date for taxable years ending prior to date revproc_80_15 provided that distributive trades and services automated equipment such as point of sale computer systems are properly classified in asset class or depending upon which class was selected by the taxpayer on its original return our review of the modifications made by revproc_80_15 indicate that the addition of the new asset classes for distributive trades and services and the new exception to asset class dollar_figure for computers used primarily for automating distributive trades and services such as point of sale computer systems are linked together accordingly the exception to asset class dollar_figure of revproc_87_56 for computers used primarily for automating distributive trades and services such as point of sale computer systems is limited to business activities described in the asset classes for distributive trades and services asset classe sec_57 and of rev_proc based on taxpayer’s use of meter the plain language of asset class dollar_figure of revproc_87_56 and our conclusion that meter has a central processing unit containing extensive storage logic arithmetic and control capabilities that enables meter to perform its functions actually used during the year at issue and its potential functions taxpayer’s meter is an information system included in asset class dollar_figure of revproc_87_56 we also conclude that the associated equipment is peripheral equipment as defined in asset class dollar_figure of revproc_87_56 the associated equipment is designed to be placed under the control of the central processing unit of taxpayer’s centralized computer system in this case meter and the associated equipment serve a dual purpose they are included in asset class dollar_figure of revproc_87_56 an activity category and asset class dollar_figure of revproc_87_56 an asset category an asset that is included in both an asset category and an activity category is classified in the asset category unless it is specifically excluded from the asset category or specifically included in the activity category see norwest revrul_2003_81 because meter and the associated equipment are included in both asset class dollar_figure and asset cla sec_49 and not specifically excluded from asset class dollar_figure or specifically included in asset cla sec_49 meter and the associated equipment are classified in asset class meter and taxpayer’s electromechanical meters are not included in asset class dollar_figure of revproc_87_56 the director and taxpayer agree that meter is not a computer based on the information provided to date we believe tam-112103-11 the director makes several arguments in support of its position that meter is not included in asset class dollar_figure of revproc_87_56 first the director argues that based on the heading for the asset classes of revproc_87_56 specific depreciable assets used in all business activities except as noted the asset must be of a type used in all business activities to be included in an asset class with a prefix but meter can only be used in one specific type of activity ie the sale of electricity by an electric company we disagree under the heading specific depreciable assets used in all business activities except as noted there are asset classes with a prefix and one of them is titled information systems for the reasons previously stated we conclude that meter is an information system further the asset classes with a prefix prescribe class lives for specific depreciable assets such as information systems regardless of the business activity in which they are used second the director argues that meter is not an information system because taxpayer primarily uses this meter to distribute and measure electricity for sale we agree that taxpayer uses meter in this activity however as previously discussed we conclude that meter is dual-use property that also is used by taxpayer as an information system in such a case the asset category of asset class dollar_figure of revproc_87_56 prevails over the activity category of asset class dollar_figure of revproc_87_56 see norwest revrul_2003_81 bookcase primarily used in connection with the production of electricity for sale is classified in asset class dollar_figure of revproc_87_56 even though bookcase also is included in asset class dollar_figure of rev_proc the director also argues that the exception in asset class dollar_figure for equipment that is an integral part of other capital equipment that is included in other classes of economic activity should be applied broadly rather than applied only to the listed items asset class dollar_figure does not include equipment that is an integral part of other capital equipment that is included in other classes of economic activity ie computers used primarily for process or production control switching channeling and automating distributive trades and services such as point of sale computer systems emphasis added if the listed items were meant to be examples then eg instead of ie should have been used accordingly the plain language of asset class dollar_figure does not support a broader application finally the director argues that meter is not an information system because it is not used by taxpayer in administering normal business transactions and the maintenance of business records their retrieval and analysis for the reasons previously stated we do not agree with this argument qualified_technological_equipment that meter is not peripheral equipment further taxpayer’s electromechanical meters clearly are not computers or peripheral equipment tam-112103-11 in light of our conclusion that meter and the associated equipment have a class_life of less than years because these assets are properly includible in asset class dollar_figure of revproc_87_56 we will not address whether meter and the associated equipment is qualified_technological_equipment under sec_168 we note however that the definition of computer_or_peripheral_equipment in sec_168 is not the same as the definition of such terms in asset class dollar_figure of revproc_87_56 specifically the exception in sec_168 is broader than the exception in the last paragraph of asset class dollar_figure of revproc_87_56 caveat temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the memorandum see section dollar_figure of revproc_2011_2 2011_1_irb_90 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2011_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
